Case: 15-10630      Document: 00513308411         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 15-10630                         December 15, 2015
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MAURICE ANDERSON,

                                                 Defendant-Appellant



                   Appeal from the United States District Court
                  for the Northern District of Texas, Fort Worth
                             USDC No. 4:06-CR-64-1


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Maurice Anderson, federal prisoner # 34064-177, has moved for leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for a sentence reduction based upon Amendment
782 to the Sentencing Guidelines. See 28 U.S.C. § 1915(a)(1); see also FED.
R. APP. P. 24(a).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10630    Document: 00513308411    Page: 2   Date Filed: 12/15/2015


                                No. 15-10630

      Under § 3582(c)(2), a defendant’s sentence may be modified if he was
sentenced to a term of imprisonment based on a sentencing range that
subsequently was lowered by the Sentencing Commission. Anderson has not
shown that the district court erred in concluding that his sentencing range was
not lowered by Amendment 782.
      Anderson’s appeal does not present a nonfrivolous issue and has not been
brought in good faith. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
The motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997).




                                      2